  Case 1:19-mc-02303-LDH Document 5 Filed 10/30/19 Page 1 of 1 PageID #: 46



                                                                                 October 30, 2019
BY ECF

The Honorable LaShann DeArcy Hall
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          RE: Ira Kleiman et al. v. Craig Wright, No. 1:19-mc-02303-LDH (E.D.N.Y.)
Dear Judge DeArcy Hall:

               We act as counsel for Plaintiffs in the above captioned matter and are writing to
request a 30-day extension to respond to Brendan Sullivan’s Motion to Quash. Mr. Sullivan,
through his counsel, has consented to this request.
               Plaintiffs seek an extension because discovery is similarly postponed in the
underlying litigation while the parties finalize a nonbinding agreement in principle to settle this
matter. See Order, ECF No. 289, No. 9:18-cv-80176, Kleiman v. Wright (S.D. Fla. Oct. 9, 2019).
Discussions to finalize the settlement remain ongoing. If successful, the subpoena Mr. Sullivan
seeks to quash will become moot. Thus, there is good cause for an extension in order to potentially
avoid unnecessary litigation. FED. R. CIV. P. 6(b)(1).
               Plaintiffs have previously requested two extensions of time, which the court granted
on September 19 and October 9, 2019. The current deadline for Plaintiffs to respond is October
31, 2019. This extension will not affect any other scheduled dates.




                                                     Sincerely,

                                                     __/s/ Joseph Delich_________
                                                     Joseph Delich
                                                     ROCHE FREEDMAN LLP
                                                     185 Wythe Avenue F2
                                                     Brooklyn, New York 11249
                                                     jdelich@rochefreedman.com
                                                     Counsel for Plaintiffs
